United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3779
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Adrian Davis,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 7, 2009
                                 Filed: November 4, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Adrian Davis challenges the district court’s1
judgment entered upon a jury verdict finding him guilty of conspiring to distribute
more than 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(iii) and 846; distributing cocaine base on one occasion, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C); and distributing in excess of 5 grams of cocaine base
on three separate occasions, all in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii).
Davis’s counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
challenging the sufficiency of the evidence and seeking permission to withdraw. For
the reasons that follow, we affirm.

       Davis was tried in June 2007 with codefendants Joseph Rainey and Marvin
Anthony. The evidence included the testimony of three other cooperating
codefendants who admitted their own participation and that of their cohorts in the
purchasing and selling of cocaine base over an extended period of time. The evidence
also included the testimony of a number of law enforcement officials who had
conducted surveillance, made controlled buys, and analyzed the substances that were
bought or seized. This evidence, along with the parties’ stipulations that various
quantities of cocaine base had been purchased or seized on various dates between
2004 and 2006, established that (1) there was a conspiracy or an agreement to
distribute cocaine base, (2) Davis knew of the agreement, and (3) he intentionally
joined the conspiracy. It also amply supported Davis’s convictions for distributing
cocaine base on the dates charges in the indictment. See United States v. Hernandez,
569 F.3d 893, 896 (8th Cir. 2009) (elements of conspiracy and distribution offenses);
United States v. Molsbarger, 551 F.3d 809, 812 (8th Cir.) (standard of review; verdict
will be upheld if there is any interpretation of evidence that could lead reasonable-
minded jury to find defendant guilty beyond reasonable doubt), cert. denied, 129 S.
Ct. 2168 (2009). We therefore conclude that the evidence was sufficient to support
the jury’s verdict.

       Following our independent review of the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), including Davis’s citation under Fed. R. Civ. P. 28(j), we have found
no nonfrivolous issues. Accordingly, we affirm the judgment of the district court. We
also grant counsel’s motion to withdraw on condition that counsel inform Davis about
the procedures for filing petitions for rehearing and for certiorari, and we deny Davis’s
pro se motion for newly appointed counsel.
                         ______________________________



                                          -2-